Third District Court of Appeal
                               State of Florida

                     Opinion filed September 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1657
                      Lower Tribunal No. 09-460-A-K
                          ________________


                              Mikyas Asefa,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Monroe County, Mark Wilson, Judge.

     Mikyas Asefa, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and GORDO and LOBREE, JJ.

     PER CURIAM.

     Affirmed.